Citation Nr: 1643729	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of fractured nose to include obstructed nasal passages.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to January 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected residuals of a fractured nose to include obstructed nasal passages are productive of symptoms equivalent to obstructed nasal passages on one side.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent residuals of a fractured nose to include obstructed nasal passages, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a March 2012, correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with a VA examination with regard to his claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The provisions of 38 C.F.R. § 4.14 preclude VA from evaluating the same disability under various diagnoses, or the same manifestation of service-connected disability under different diagnostic codes.  However, it is a well-settled principle that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, the 10 percent criteria of Diagnostic Code 6502(Deviation of nasal septum, traumatic), Diagnostic Code 6513 (Maxillary Chronic Sinusitis), and Diagnostic Code 6522 (Allergic Rhinitis) are extremely similar providing a 10 percent ratings each for at least 50 percent obstruction of both nasal passages.  As they affect the same function, separate compensable ratings are not in order.

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's residuals of the fractured nose to include obstructed nasal passages are rated under Diagnostic Code 6502.  Under this Diagnostic Code, a maximum rating of 10 percent is warranted for a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

A June 2012 VA examination report shows that the Veteran was diagnosed with chronic sinusitis, allergic rhinitis, and a deviated septum (traumatic).  The Veteran reported that he had an allergic rhinitis and used a nasal inhaler, which did improve some of his symptoms but he still had respiratory problems.  The Veteran reported that the nasal mucosa was very swollen and that a nasal passage way could not be seen.  With regards to sinusitis, the examiner noted that the Veteran had chronic sinusitis detected only by imaging and episodes of sinusitis.  Non-incapacitating episodes were noted occurring once over the past 12 months.  No incapacitating episodes were noted.  With regards to rhinitis, the examiner noted that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides.  Obstruction on one side due to rhinitis was noted with permanent hypertrophy of the nasal turbinate.  No nasal polyps or granulomatous conditions were noted.  The examiner also noted that the Veteran had a deviated nasal septum (traumatic) that caused at least a 50 percent obstruction of the nasal passage on both sides due to the traumatic septal deviation.  Complete obstruction on one side due to the traumatic septal deviation was also noted.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent rating for residuals of the fractured nose to include obstructed nasal passages.  At the outset, the Board notes that 10 percent is the maximum schedular evaluation available for deviated septum (traumatic) under VA's rating schedule. 

The Board has considered whether any other diagnostic code under the criteria for diseases of the nose and throat would allow for a higher disability rating.  While the June 2012 VA examiner noted a diagnosis of rhinitis and sinusitis, the examiner reported that the Veteran did not have polyps or experience any incapacitating episodes per year or six non-incapacitating episodes per year.  Thus, higher ratings under Diagnostic Codes 6513 and 6522 are not warranted.  

The Board also finds that separate ratings are not warranted for sinusitis or rhinitis under Diagnostic Codes 6513 or 6522 respectively.  The Board notes that the symptoms for the residual of the fracture nose to included blocked nasal passages under Diagnostic Code 6502 is 50 percent obstruction of the nasal passages both sides or a complete obstruction on one side.  These are also the same symptoms the Veteran's experiences from rhinitis and sinusitis.  As such, to assign separate ratings for such symptomatology under Diagnostic Codes 6513 and 6522 would be tantamount to pyramiding, 38 C.F.R. § 4.14 (2015), by compensating the same symptoms three times.  

In light of the above, a rating in excess of 10 percent for residuals of a fractured nose to include obstructed nasal passages is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board finds that the Veteran's residuals of a fractured nose to include obstructed nasal passages, does not warrant referral for extra-schedular consideration. 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's residuals of a fractured nose to include obstructed nasal passages is adequately contemplated by the applicable diagnostic criteria.  Here, those symptoms are the obstruction of nasal passages which are specifically listed in the rating criteria for the Veteran's service connected disability of a traumatic deviated septum.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  Moreover, there are no additional service-connected disabilities that could collectively be considered for extraschedular consideration.  Therefore, in view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

For the foregoing reasons, the Board finds that a rating in excess of 10 percent rating for residuals of a fractured nose to include obstructed nasal passages is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of fractured nose to include obstructed nasal passages is denied




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


